Citation Nr: 1711943	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  04-44 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a low back disorder for purposes of accrued benefits.

2.  Entitlement to service connection for a cardiovascular disorder for purposes of accrued benefits.

3.  Entitlement to service connection for lung cancer, including as due to asbestos exposure, for purposes of accrued benefits.

4.  Entitlement to service connection for a gastrointestinal disorder, to include stomach asbestosis and abdominal aortic aneurysm, as due to asbestos exposure, for purposes of accrued benefits.



REPRESENTATION

Appellant represented by:	Chris Attig, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from September 1943 to December 1945. He died in 2002 and the appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2003 decision of the Newark, New Jersey, Regional Office (RO). In January 2010, the appellant was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO. A hearing transcript is in the record. 

In May 2012, the Board granted service connection for the cause of the Veteran's death and denied the issues currently on appeal. The appellant subsequently appealed to the Veterans' Claims Court.  In July 2013, the Court Clerk granted a Joint Motion for Remand (JMR), vacated the May 2012 Board decision, and remanded the appeal to the Board.

In May 2014, the Board remanded the appeal to the RO. In February 2015, the Board again denied the issues. The appellant again appealed to the Court. In March 2016, the Court Clerk granted a JMR, vacated the May 2014 Board decision, and remanded the appeal to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board has no discretion and must remand the instant appeal for compliance with the Court's March 2016 Order granting the JMR. See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425   (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the Parties that forms the basis of the JMR); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Remand is necessary to attempt to obtain the Veteran's records from the Philadelphia Naval Hospital (PNH). 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity to attempt to obtain any records related to treatment of the Veteran in service and after service by the PNH from January 1945 to December 1954. 

If not records are found, a negative response must be documented in the claims file.

2.  If either service treatment records (STRs) or post-service records cannot be obtained, the AOJ must make a determination that either the records do not exist or further attempts to obtain them would be futile. The AOJ must then determine whether any other evidence might supplement or substitute for the STRs or the post-service records.

3.  If the AOJ determines that other evidence might supplement or substitute for the STRs or the post-service records, appropriate attempts should be made to obtain those records. Any attempt to obtain those records must be documented in the record and any negative responses must be documented in the record.

4.  After completion of the above development, incorporation of any obtained records into the Veteran's file, and proper documentation of any unavailable records, readjudicate the issues on appeal. 

If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




